Citation Nr: 1136122	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than September 23, 2004, for the grant of service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

As support for his claim for an earlier effective date, the Veteran testified at a hearing at the RO in September 2007 before the undersigned Veteran's Law Judge of the Board (Travel Board hearing).

The Board subsequently issued a decision in May 2008 denying the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).

In an August 2010 memorandum decision, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the decision. 


FINDINGS OF FACT

1.  Prior to December 23, 2002, neither a formal nor an informal communication in writing was received from the Veteran requesting service connection for Meniere's disease or evidencing a belief in entitlement to this benefit for this condition or listing symptoms possibly associated with this disease such as hearing loss, tinnitus, vertigo, or headaches.

2.  On December 23, 2002, the Veteran filed claims for service connection for hearing loss and tinnitus, albeit with no specific reference to Meniere's disease.

3.  Symptoms associated with Meniere's disease often include hearing loss and tinnitus, as well as vertigo ("dizziness"), and in the process of developing the claims for hearing loss and tinnitus the RO received evidence dated in 1986 and 1993 indicating the Veteran also had a history of Meniere's disease.

4.  A June 2003 RO decision, in response to that initial claim, granted service connection for bilateral hearing loss and tinnitus retroactively effective from the receipt of that initial claim on December 23, 2002; there was no consideration as to whether the Veteran also was entitled to service connection for Meniere's disease inasmuch as the RO did not consider he had filed a claim specifically for this condition.

5.  On September 23, 2004, the Veteran filed a claim for service connection for "Meniere's syndrome," so specifically for Meniere's disease.

6.  The RO's subsequent April 2005 decision at issue, in response to this additional claim, also granted service connection for Meniere's disease with associated hearing loss, tinnitus, vertigo, and headaches, but only retroactively effective as of September 23, 2004, the date of receipt of the claim specifically for Meniere's disease, and in the process closed out the individual evaluations previously assigned for the hearing loss and tinnitus.

7.  The Veteran's initial claims for hearing loss and tinnitus on December 23, 2002, also were tantamount to a claim for the underlying Meniere's disease.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of December 23, 2002, though no earlier, for the grant of service connection for the Meniere's disease.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

But as service connection for Meniere's disease has been granted (the context in which this claim initially arose), and an initial rating and effective date have been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning this "downstream" effective date element of this claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including the effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in December 2005 addressing the downstream earlier-effective-date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

No further development of the claim is required, either, since resolution of the claim for an earlier effective date ultimately turns on when the Veteran filed this claim for Meniere's disease.  So an examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

II.  Analysis

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought, however, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The term "application" is used interchangeably with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).


When the Board previously adjudicated this claim, the Veteran was contending that the effective date for the grant of service connection for his Meniere's disease should have been December 12, 2002 (not September 23, 2004), because that earlier date was when VA had received his other claims for service connection for bilateral hearing loss and tinnitus.  In his informal brief to the Court, however, he argued for an effective date "prior to the 2002 determination," but no later than December 12, 2002.  So he is perhaps now requesting an even earlier effective date than previously claimed.

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  Here, though, this particular Veteran was represented by a Veteran's Service Organization (VSO) - namely, the Disabled American Veterans (DAV), when he supposedly filed a claim for service connection for Meniere's disease in December 2002 (that is, in addition to his claims for bilateral hearing loss and tinnitus).  So he was not a pro se Veteran, rather, had the benefit of this representation.  See VA Form 21-22, dated in December 2002, officially designating the DAV as his representative before VA.  And while the Court has recognized differences in some contexts in the treatment of cases by VA and the Court when the claimant is represented by counsel (i.e., an attorney) versus a VSO, there has not been any such distinction when a claimant is proceeding with a claim pro se versus being represented by a VSO.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  See also Comer v. Peake, No. 2008-7013 (Jan. 16, 2009).


Nevertheless, a claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

In this particular case at hand, on December 23, 2002, the RO received the Veteran's claim for service connection for hearing loss and tinnitus, but with no specific mention of Meniere's disease.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, which the Veteran signed and dated on December 15, 2002, but which was not actually received at the RO by way of his DAV representative and date stamped until December 23, 2002.  His DAV representative had submitted a cover letter with that application, also dated December 23, 2002, along with the VA Form 21-22 already mentioned officially designating the DAV as his representative before VA, and a 
VA Form 21-4142 authorizing VA to obtain confidential medical treatment records from Rose Memorial Medical Center.

In the process of developing these claims for hearing loss and tinnitus, the RO obtained these indicated records - specifically, progress reports, from the Rose Medical Center (RMC).  Also submitted, however, were medical statements and opinions dated in August 1985, November 1985, May 1986, December 1993, July 1995, and April 1996, indicating, among other things, that the Veteran also had a history of Meniere's disease.  

A subsequent June 2003 RO decision, in response to that initial claim, granted service connection for bilateral hearing loss and tinnitus retroactively effective from the receipt of the claims for these conditions on December 23, 2002.  There was no consideration in that initial decision as to whether the Veteran also was entitled to service connection for Meniere's disease inasmuch as the RO did not consider he had filed a claim specifically for this condition.

The following year, on September 23, 2004, the Veteran filed a claim for service connection for "Meniere's syndrome," so specifically for Meniere's disease.  The RO's subsequent April 2005 decision at issue, in response to this additional claim, also granted service connection for Meniere's disease with associated hearing loss, tinnitus, vertigo, and headaches, but only retroactively effective as of September 23, 2004, the date of receipt of the claim specifically for Meniere's disease.  In the process the RO closed out the individual evaluations previously assigned for the hearing loss (0 percent) and tinnitus (10 percent) and instead assigned a 100 percent rating for the collective disabling effect of all of these conditions in combination.

Meniere's disease, however, is "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema."  DOORLAND'S ILLUSTRATED MEDICAL DICTIONARY 546 (31st ed. 2007).  So symptoms associated with Meniere's disease, by definition, often include hearing loss and tinnitus.  The Veteran's December 23, 2002 claims for hearing loss and tinnitus therefore also were tantamount to a claim for Meniere's disease.  In both Brokowski and Clemons, supra, both issued since the Board's prior May 2008 decision, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses.  See also 38 C.F.R. § 4.87, Diagnostic Code 6205 (indicating a 100 percent evaluation is assigned for Meniere's disease, which is the rating the Veteran has for this disability, if manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus).

But contrary to the assertion the Veteran made in his informal brief when arguing before the Court, there is no possibility of assigning an even earlier effective date, meaning even earlier than December 23, 2002.  Although the earlier-dated evaluation and treatment records, including from 1986 and 1993, note his history of Meniere's disease, he did not file any actual claim for VA benefits on account of this history prior to December 23, 2002.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that 

the application upon which service connection was eventually awarded was filed with VA).  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  The Board has reviewed the file but does not find any document dated prior to December 23, 2002, which could be reasonably construed as either a formal or informal claim for service connection for Meniere's disease.  The Board is aware that the Veteran was initially diagnosed with Meniere's disease in a May 1986 report by R.F., M.D, a private physician.  There were perhaps suspicions he had it even the year prior, according to August and November 1985 reports from M.T., M.D., but the results of the comprehensive testing and evaluation that he had undergone that prior year on referral had been unremarkable, so nondiagnostic.  In any event, as explained, treatment records cannot be considered as a claim for service connection.  The United Stated Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee at 1327 (bold type added for emphasis); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  But in this particular case at hand, the Veteran had not established his entitlement to service connection for Meniere's disease when seen and evaluated in May 1986, certainly then, when previously seen and evaluated in August and November 1985.  The same is true of the additional evaluation and treatment he more recently received in 1993.


Thus, in conclusion, the Board finds that the evidence supports an earlier effective date of December 23, 2002, though no earlier, for the grant of service connection for Meniere's disease since, given a liberal construction, that was when the Veteran first filed his claim for this condition - albeit under the guise of his hearing loss and tinnitus as commonly associated symptoms.  The Court's memorandum decision, apparently premised on the Veteran's informal brief, mistakenly references the date of receipt of this initial claim as on December 12, 2002.  But, as explained, the Veteran signed and dated his initial claim application on December 15, 2002, and his representative did not submit it on his behalf until December 23, 2002.  So, as evidenced by the date stamp, that is when VA received his initial claim.  And since there is no evidence of either a formal or informal claim prior to December 23, 2002, the preponderance of the evidence is against assigning an effective date earlier than December 23, 2002, for the Meniere's disease.


ORDER

An earlier effective date of December 23, 2002, though no earlier, is granted for the award of service connection for Meniere's disease.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


